Citation Nr: 1010108	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with spondylosis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's increased rating claims for a cervical spine 
condition and hypertension, among other claims.

A July 2008 statement of the case (SOC) increased the 
Veteran's cervical spine degenerative disc disease disability 
rating to 20 percent, effective the date of his increased 
disability rating claim was filed.

A review of the claims file indicates that Disabled American 
Veterans (DAV) has submitted documents on behalf of the 
Veteran on several occasions during the course of this 
appeal.  However, a signed power of attorney appointing DAV 
as the Veteran's representative has not been submitted.  The 
Board therefore must conclude that the Veteran is not 
represented.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain at the extremes of extension and lateral motion with no 
limitation of forward flexion or additional loss of motion 
due to functional factors.

3.  Neurological manifestations of the Veteran's cervical 
spine condition have not been demonstrated.

4.  The Veteran's hypertension is manifested by the use of 
continuous medication for control; without diastolic pressure 
predominately 110 or more or systolic pressure predominately 
200 or more.


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
with spondylosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5235-5243 (2009).

2.  The criteria for a separate 20 percent disability rating 
for incomplete paralysis of the left upper radicular group 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, 
DC 8510 (2009).

3.  The criteria for a separate 20 percent disability rating 
for incomplete paralysis of the right upper radicular group 
have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7,  4.124a, 
DC 8510.

4.  The criteria for a disability rating higher than 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.104, DC 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The United States Court for Veterans Appeals (Veteran's Court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

In a March 2007 letter the Veteran was provided with notice 
of what evidence was required to substantiate his increased 
rating claims.  This letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining evidence from other agencies.  Finally, this letter 
notified the Veteran that he may submit any evidence that his 
service connected disability increased in severity.  The 
letter met the duty to provide pre-adjudication notice the 
Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice 
were provided in the March 2007 letter.

A June 2008 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his increased 
rating claims and provided specific examples.  This letter 
stated that such evidence should describe the nature, 
severity and duration of his symptoms or the impact of the 
condition on his employment.  It also notified the Veteran 
that he may submit statements from his current or former 
employers.  The June 2008 letter also provided notice with 
regard to the remaining elements outlined in Vazquez-Flores.  

The timing deficiency with regard to the June 2008 letter was 
cured by readjudication of the claims in a July 2008 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service and post-service 
treatment records have been obtained.  A November 2009 note 
indicates that he is not in receipt of Social Security 
Administration benefits.  He has been afforded several VA 
orthopedic and hypertension examinations and sufficient 
medical opinions have been obtained.

Although the Veteran has indicated that he disagrees with the 
disability ratings assigned for the instant conditions, he 
has not indicated that his symptoms have worsened since his 
last VA examinations.

As the record does not indicated that there is any 
outstanding pertinent information to be obtained, VA may 
proceed with the consideration of his claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Cervical Spine Disability

The Veteran contends that he is entitled to a higher 
disability rating for his cervical spine condition as he 
experiences back pain that interferes with his daily 
activities.  His cervical spine condition is currently rated 
under the diagnostic code for degenerative arthritis of the 
spine.

Cervical spine disabilities are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(General Rating Formula).  38 C.F.R. § 4.71a.  Under that 
formula separate ratings are provided for the neurologic and 
orthopedic manifestations of a disability.

For VA compensation purposes, normal combined range of motion 
of the cervical spine is 340 degrees.  Normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (2) (General Rating Formula).

Under the General Rating Formula, a 20 percent disability 
rating is warranted for cervical spine forward flexion that 
is greater than 15 degrees but not greater than 30 degrees or 
where the combined cervical spine range of motion was not 
greater than 170 degrees.  A 20 percent disability rating is 
also warranted where there is muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  
38 C.F.R. § 4.71a, DCs 5235-5243.

A 30 percent disability rating is warranted where cervical 
spine forward flexion is 15 degrees or less or where there is 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is warranted where there is 
unfavorable ankylosis of the entire cervical spine.  Id.

Unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 
C.F.R. § 4.71a, DCs 5235-5243, Note (3) (General Rating 
Formula).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. T he 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The rating schedule provides that intervertebral disc disease 
may be rated in the alternative on the basis of the duration 
of incapacitating attacks per year.  An incapacitating attack 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2009).

The Veteran's cervical spine condition also implicates the 
diagnostic code for paralysis of the upper radicular group of 
nerves (fifth and sixth cervicals).  38 C.F.R. § 4.124a, DCs 
8510-8710.  Complete paralysis of this nerve group warrants a 
70 percent disability rating for the major extremity and a 60 
percent disability rating for the minor extremity.  All 
shoulder and elbow movements are lost or severely affected 
while hand and wrist movements are not affected with complete 
paralysis.  Severe incomplete paralysis warrants a 50 percent 
disability rating for the major extremity and a 40 percent 
disability rating for the minor extremity.  Moderate 
incomplete paralysis warrants a 40 percent disability rating 
for the major extremity and a 30 percent disability rating 
for the minor extremity.  Mild incomplete paralysis warrants 
a 20 percent disability rating.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

In his May 1985 report of medical history completed for 
entrance into service the Veteran reported being right 
handed.

Complaints of chronic back pain were noted in a September 
2006 private treatment note.  Physical examination showed 
full cervical range of motion.  Upper extremity muscle 
strength was noted to be full and muscle stretch reflexes 
were 1 to 2+ and symmetric.  No sensory deficits were found.

A December 2006 private cervical magnetic resonance imaging 
(MRI) showed broad based disc bulges with bilateral posterior 
osteophyte formations at C2-C3, C3-C4, C4-C5, C5-C6 and C6-
C7.

Complaints of radicular symptoms to the upper extremities, 
primarily on the left, were noted in a March 2007 private 
treatment note.  Physical examination noted tenderness in the 
cervical paraspinal muscles with decreased range of motion in 
rotation and side bending bilaterally.

The RO recognized the Veteran's claim for increase as having 
been filed in March 2007.

An April 2007 VA orthopedic examination reflected the 
Veteran's complaints of bilateral shoulder pain, numbness in 
his right arm to the fingertips and pain in his neck.  He 
described daily pain that was constant and severe.  There had 
been no incapacitating episodes.

Physical examination noted cervical spine tenderness, 
guarding and pain on motion but was negative for weakness, 
spasms or atrophy.  The examiner noted that this localized 
tenderness and guarding was not severe enough to be 
responsible for abnormal spinal contour.  Motor strength and 
sensory testing was normal in the upper extremities.  The 
reflexes were normal.

Upper extremity muscle tone was also noted to be normal.  
Forward flexion of the cervical spine was from zero to 65 
degrees, extension was from zero to five degrees, bilateral 
lateral flexion was from zero to 20 degrees, and bilateral 
rotation was from zero to 40 degrees.  Repetitive use did not 
cause additional limitation of motion and no cervical spine 
ankylosis was found.  There was no pain on motion but pain at 
the extremes of extension, flexion and lateral bending and 
rotation.  An accompanying cervical X-ray showed broad-based 
disc bulges with bilateral osteophyte formation at C2 through 
C7.

An August 2007 letter from the Veteran's treating physician 
noted that there had been no improvement to his cervical 
spine condition and that there was no possibility of future 
improvement.

Complaints of progressively worsening neck pain were noted in 
an July 2009 VA orthopedic examination.  The Veteran 
described constant, daily pain ranging between mild and 
severe.  This pain also radiated into the Veteran's 
shoulders.  His posture and gait were noted to be normal.  
Physical examination noted cervical spine tenderness but was 
negative for spasms, atrophy, guarding, weakness and painful 
motion.  

Upper extremity muscle strength and tone, and reflexes were 
noted to be normal and no abnormal sensation was found.  
Cervical spine flexion was again noted to be from zero to 60 
degrees, extension was from zero to 35 degrees, bilateral 
lateral flexion was from zero to 25 degrees, left lateral 
rotation was from zero to 70 degrees and right lateral 
rotation was from zero to 40 degrees.  There was no pain on 
motion.  There was no evidence of additional limitation with 
repetitive motion or objective evidence of pain on active 
range of motion.  

An accompanying cervical spine X-ray noted multiple levels of 
degenerative changes.  Following this examination and a 
review of the Veteran's treatment records, a diagnosis of 
cervical spine degenerative joint disease with degenerative 
changes from C2 through C7 and neuraminal encroachment at C6-
C7.

A disability rating in excess of 20 percent for orthopedic 
manifestations of the Veteran's cervical spine condition 
requires favorable ankylosis of the entire cervical or spine 
or that forward flexion range of motion be limited to 15 
degree or less.  At both the April 2007 and July 2009 VA 
examinations the Veteran had forward flexion well in excess 
of 15 degrees, and consistent with the significant motion, 
did not have ankylosis (defined by the General Formula as a 
spinal segment fixed in position).  38 C.F.R. §  4.71a, DCs 
5235-5243.  Additional loss of cervical spine motion due to 
pain, fatigue, weakness or lack of endurance following 
repetitive movement was not found on examination and there is 
no indication that the Veteran's subjective reports of neck 
pain caused functional loss sufficient to warrant a higher 
disability rating.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.

While the Veteran has on occasion reported radiating pain, 
neurologic examinations have been entirely normal.  As no 
neurologic manifestations have been demonstrated, the 
criteria for a separate rating for those manifestations is 
not warranted.   38 C.F.R. §§ 4.123, 4.124, 4.124a; DCs 8510-
8710.  

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign a higher disability rating.

Hypertension Increased Rating Claim

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent disability rating is applicable for hypertensive 
vascular disease if diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
there is a history of diastolic pressure of predominantly 100 
or more and continuous medication is required for control 
blood pressure.  A 20 percent disability rating is warranted 
if diastolic pressure is predominantly 110 or more or 
systolic pressure is predominantly 200 or more while a 40 
percent evaluation is warranted if diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran reported taking medication daily to successfully 
control his hypertension in an April 2007 VA examination.  A 
history of hypertensive renal disease, headaches related to 
hypertension, a stroke related to hypertension or 
hypertensive cardiovascular disease was denied.  Physical 
examination noted regular rhythm without a murmur or 
peripheral edema.  Blood pressure readings were noted to be 
145/100, 130/97 and 133/96.

A July 2009 VA hypertension examination noted that the 
Veteran has been taking hypertension medication since 
discharge and that the condition was under control.  A 
history of hypertensive renal disease, headaches related to 
hypertension, a stroke related to hypertension or 
hypertensive cardiovascular disease was denied.  Physical 
examination noted regular rhythm without a murmur.  Blood 
pressure readings were noted to be 110/64, 118/86 and 114/70.

A disability rating in excess of 10 percent for hypertension 
requires that diastolic pressure be predominately 110 or more 
or that systolic pressure be predominately 200 or more.  
Blood pressure readings taken at both the April 2007 and July 
2009 VA examinations did not meet that criteria.  A 
disability rating in excess of 10 percent is therefore not 
warranted for any period during the course of this appeal.

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's cervical spine condition is manifested by 
restricted motion and complaints of pain.  His hypertension 
is manifested by elevated blood pressure readings and the use 
of continuous medication for control.  The existing rating 
criteria contemplate these symptoms.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

At the April 2007 and July 2009 VA examinations the Veteran 
reported working full-time and missing work one to two weeks 
per year due to appointments and treatment.  He has not 
alleged that he is unable to obtain or maintain employment 
due to his service-connected disabilities.  Further 
consideration of TDIU is therefore not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for cervical spine degenerative disc disease is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


